UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7528


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO GERMAINE JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:02-cr-00579-CWH-1)


Submitted:   January 29, 2013             Decided:   February 15, 2013


Before FLOYD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Antonio Germaine Johnson, Appellant Pro Se. Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina;
William E. Day, II, Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antonio Germaine Johnson appeals the district court’s

order   denying    his    motion   for      reduction     of     sentence   under   18

U.S.C. § 3582(c)(2) (2006).              Under § 3582(c)(2), the district

court may modify the term of imprisonment “of a defendant who

has been sentenced . . . based on a sentencing [Guidelines]

range that has subsequently been lowered,” if the amendment is

listed in the Guidelines as retroactively applicable.                       18 U.S.C.

§   3582(c)(2);     see     also     U.S.      Sentencing        Guidelines    Manual

§ 1B1.10(c), p.s. (2012).

           Amendment 750 to the Guidelines lowered the offense

levels for crimes involving certain quantities of crack cocaine

and is retroactive.         See USSG §§ 1B1.10(c); USSG App. C Amend.

750.    However, even if a defendant qualifies for a sentence

reduction based on a Guidelines amendment, the decision to grant

such a modification is subject to the discretion of the court.

See USSG § 1B1.10, cmt. (backg’d); cf. United States v. Munn,

595 F.3d 183, 186 (4th Cir. 2010) (applying abuse of discretion

standard to review of order granting or denying a § 3582(c)(2)

motion).      “A district court abuses its discretion if it fails

adequately to take into account judicially recognized factors

constraining      its    exercise,    or       if   it   bases    its   exercise    of

discretion on an erroneous factual or legal premise.”                         DIRECTV,



                                           2
Inc. v. Rawlins, 523 F.3d 318, 323 (4th Cir. 2008) (internal

quotation marks omitted).

             Here, the district court concluded that Johnson, whose

original base offense level was thirty-eight, did not qualify

for    a   reduction    under       Amendment       750     because     he    was     held

accountable    for     more    than   4.5       kilograms    of    crack.      However,

Amendment 750 increased from 4.5 kilograms to 8.4 kilograms the

minimum quantity of crack required to qualify for a base offense

level of thirty-eight.          Under Amendment 750, the 4.995 kilograms

of crack for which Johnson was held accountable, combined with

the 21,637.9 grams of cocaine powder for which he also was held

responsible, converted to an equivalent of 22,164.58 kilograms

of marijuana, lowering his base offense level from thirty-eight

to thirty-six and his total offense level from forty to thirty-

eight.     This reduced Johnson’s Guidelines range from 360-months-

to-life imprisonment to 324-months-to-405-months’ imprisonment.

USSG   § 2D1.1(c)(2);         see   also    USSG    ch.     5,    pt.   A    (sentencing

table).     The district court’s denial of Johnson’s § 3582 motion

based on the erroneous conclusion that Amendment 750 did not

reduce     Johnson’s    Guidelines         range    amounted       to   an    abuse    of

discretion.

             Accordingly, we vacate the district court’s order and

remand for further proceedings consistent with this opinion.                           We

dispense     with    oral      argument      because      the      facts     and    legal

                                            3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.


                                                   VACATED AND REMANDED




                                   4